IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 40189

STATE OF IDAHO,                                     )     2013 Unpublished Opinion No. 484
                                                    )
        Plaintiff-Respondent,                       )     Filed: May 6, 2013
                                                    )
v.                                                  )     Stephen W. Kenyon, Clerk
                                                    )
RICKY PETREE,                                       )     THIS IS AN UNPUBLISHED
                                                    )     OPINION AND SHALL NOT
        Defendant-Appellant.                        )     BE CITED AS AUTHORITY
                                                    )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Order denying Idaho           Criminal     Rule    35    motion    for   reduction    of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben Patrick McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Ricky Petree pled guilty to attempted strangulation. Idaho Code § 18-923. The district
court sentenced Petree to a unified term of fifteen years, with ten years determinate, but retained
jurisdiction. After a period of retained jurisdiction, the district court relinquished its jurisdiction.
Petree filed an Idaho Criminal Rule 35 motion for reconsideration of his sentence and
relinquishment of jurisdiction, which the district court denied. Petree appeals.
       A motion for reduction of sentence under Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of


                                                   1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Petree’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Petree’s Rule 35 motion is affirmed.




                                                2